Citation Nr: 1038312	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-24 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating higher than 40 percent for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1953 to September 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In March 2010, the Board remanded this claim for additional 
development.  That development having been completed, the claim 
is now ready for appellate review.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by pure tone 
threshold averages and speech recognition scores that correspond 
to level "VII" hearing on the right and level "VIII" hearing 
on the left.


CONCLUSION OF LAW

The criteria for an initial rating higher than 40 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's claim for an initial rating higher than 40 percent 
for bilateral hearing loss arises from his disagreement with the 
initial evaluation following the grant of service connection.  It 
has been held that once service connection is granted, the claim 
is substantiated and additional notice is not required.  Any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by the Veteran, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated service treatment 
records, Social Security disability records, and post-service VA 
outpatient and private treatment records with the claims folder.  
Additionally, the Veteran was afforded VA examinations.

The Board notes that the Veteran' representative asserted in a 
July 2010 statement that the Veteran should be afforded a new VA 
examination because the May 2010 VA examiner did not address the 
extent to which and in what manner the Veteran's hearing loss 
interferes with his activities of daily living or his ability to 
maintain employment.  

With regard to the VA examinations of record, the Board calls 
attention to Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  
In Martinak, the Court held that relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  In this 
regard, the May 2010 examiner specifically noted the Veteran's 
hearing disability effects on daily living and gave an opinion 
regarding the effect on occupation.  The Board finds these 
statements adequately describe the functional effects of the 
Veteran's disability as they demonstrate that the examiner 
elicited information from the Veteran about the effects of his 
disability.

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 38 
C.F.R. § 3.321(b) in considering whether referral for an extra-
schedular rating is warranted.  Specifically, the Court noted 
that, "unlike the rating schedule for hearing loss, § 3.321(b) 
does not rely exclusively on objective test results to determine 
whether a referral for an extra-schedular rating is warranted.  
The Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such determinations 
by requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  The Board finds 
the May 2010 VA examination is not defective under Martinak.  The 
examination did include evidence for the Board to consider 
whether referral for an extra-schedular rating is warranted under 
38 C.F.R. § 3.321(b).  The issue of extra-schedular consideration 
is discussed in this decision.  38 C.F.R. §§ 3.321(b)(1), 4.1.  
See Martinak, 21 Vet. App. at 455.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that 
the Veteran will not be prejudiced by the Board's adjudication of 
the claim.  

II.  Entitlement to an Initial Rating Higher than 40 
Percent for Bilateral Hearing Loss

Service connection for bilateral hearing loss was established by 
a September 2006 rating decision, at which time a 40 percent 
rating was assigned, effective from August 2006.  The Veteran is 
requests an increased rating.

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board notes that the appeal for a higher evaluation arises 
from the initial rating decision, which established service 
connection for the bilateral hearing loss disability and assigned 
the initial disability evaluation.  Therefore, the entire rating 
period is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be referenced 
in detail.  The Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  
Therefore, the Board will discuss the evidence pertinent to the 
rating criteria and the current disability.

The basis for evaluating defective hearing is the impairment of 
auditory acuity as measured by pure tone threshold averages, 
within the range of 1000 to 4000 Hertz and speech discrimination 
using the Maryland CNC word recognition test.  38 C.F.R. § 4.85.

Pure tone threshold averages are derived by dividing the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 by four.  
Id.  The pure tone threshold averages and the Maryland CNC test 
scores are given a numeric designation, which are then used to 
determine the current level of disability based upon a pre-
designated schedule.  Tables VI and VII in 38 C.F.R. § 4.85.  
Under these criteria, the assignment of a disability rating is a 
"mechanical" process of comparing the audiometric evaluation to 
the numeric designations in the rating schedule.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1993).

The Veteran was afforded a VA examination in August 2006.  On the 
authorized audiological evaluation in August 2006, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
75
90
95
LEFT
65
85
95
95
 

The Veteran's August 2006 VA audiology examination shows a right 
ear pure tone threshold average of 80 decibels with speech 
recognition of 94 percent.  This corresponds to a numeric 
designation of "II."  Table VI in 38 C.F.R. § 4.85.  His left 
ear manifests a pure tone threshold average of 85 decibels with 
speech recognition of 96 percent.  This corresponds to a numeric 
designation of "III."  Id.  These combined numeric designations 
then result in a rating of 0 percent under Table VII.  38 C.F.R. 
§ 4.85, Table VII.

However, the Veteran's hearing impairment at this examination 
meets the requirements of the provisions of 38 C.F.R. § 4.86(a) 
governing exceptional patterns of hearing impairment.  See 
38 C.F.R. § 4.86(a).  Specifically, the Veteran's pure tone 
thresholds at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) were 55 decibels or more.  Applying the 
Veteran's pure tone threshold average to Table VIA results in a 
right ear hearing of level "VII" and left ear hearing of level 
"VIII."  This results in a 40 percent evaluation under Table 
VII.

The Veteran was afforded a more recent VA examination in May 
2010.  On the authorized audiological evaluation in May 2010, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
75
90
95
LEFT
60
85
90
90
 

The Veteran's May 2010 VA audiology examination shows a right ear 
pure tone threshold average of 79 decibels with speech 
recognition of 60 percent.  This corresponds to a numeric 
designation of "VII."  Table VI in 38 C.F.R. § 4.85.  His left 
ear manifests a pure tone threshold average of 82 decibels with 
speech recognition of 62 percent.  This corresponds to a numeric 
designation of "VIII."  Id.  These combined numeric 
designations then result in a rating of 40 percent under Table 
VII.  38 C.F.R. § 4.85, Table VII.

However, the Veteran's hearing impairment at this examination 
meets the requirements of the provisions of 38 C.F.R. § 4.86(a) 
governing exceptional patterns of hearing impairment.  See 
38 C.F.R. § 4.86(a).  Specifically, the Veteran's pure tone 
thresholds at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) were 55 decibels or more.  Applying the 
Veteran's pure tone threshold average to Table VIA results in a 
right ear hearing of level "VII" and left ear hearing of level 
"VII."  This results in a 40 percent evaluation under Table VII 
or Table VIA.

Additional medical records contained in the claim file do not 
contain any audiological findings that would entitle the Veteran 
to a higher rating for his bilateral hearing loss under 38 C.F.R. 
§ 4.85 or 38 C.F.R. § 4.86.   

The Board has considered the Veteran's statements regarding the 
severity of his hearing loss and how it has affected his daily 
activities.  In an October 2008 letter, the Veteran stated that 
he avoids daily activities that require interaction with others 
since it is embarrassing to have to continually ask people to 
repeat themselves.  He also stated that he is unable to talk on 
the phone, eat in restaurants, or other public places.  See 
October 2008 Statement.  The Board notes that the Veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss current pain and other 
experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, the Board finds the Veteran's statements to 
be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the Board finds that the most probative evidence 
concerning the level of severity of this disorder consists of the 
audiometric testing results of record.  As noted above, 
disability ratings for hearing impairment are to be derived by 
the mechanical application of the Rating Schedule to the numeric 
designations assigned based on audiometric evaluations.  

Even under the most favorable possible interpretation of these 
findings, under the regulations, the Veteran's hearing loss is at 
no more than level "VII" in the right ear; and "VIII" in the 
left ear; therefore, a rating higher than 40 percent is not 
warranted.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.

Extraschedular Evaluation

The VA Schedule of Disability Ratings will apply unless there are 
exceptional or unusual factors that would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
bilateral hearing loss is inadequate.  A comparison of the level 
of severity and symptomatology of the Veteran's disability with 
the established criteria found in the rating schedule for 
bilateral hearing loss shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his bilateral hearing loss.  

Additionally, there is no evidence of marked interference with 
employment due to the disability.  VA outpatient records indicate 
the Veteran has retired as a roofer.  See November 2009 VA 
outpatient note.  The Veteran stated in October 2008 that he felt 
it would be unsafe for him in his field of employment, as he was 
in construction and without his hearing it would be extremely 
dangerous.  During the VA examination in May 2010, the examiner 
stated the Veteran may have trouble working in noisy 
environments, in environments which required him to often use non 
face-to-face communications equipment or in jobs which required a 
great deal of attention to high pitched sounds.  However, the 
examiner opined that the Veteran's hearing loss alone should not 
be a barrier to a wide range of employment settings and that many 
individuals with the Veteran's degree of hearing loss, or worse, 
function well in many occupational settings.  

Additionally, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  In short, there is 
nothing in the record to indicate that this service-connected 
disability on appeal causes impairment with employment over and 
above that which is contemplated in the assigned schedular rating 
of 40 percent.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is recognition 
that industrial capabilities are impaired).  The Board therefore 
has determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board finds that the evidence of record 
preponderates against an initial rating higher than 40 percent 
for the Veteran's bilateral hearing loss.  


ORDER

Entitlement to an initial rating higher than 40 percent for 
bilateral hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


